Third District Court of Appeal
                               State of Florida

                         Opinion filed March 2, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-684
                       Lower Tribunal No. 18-17709
                          ________________


                      Marie J. Lambert Damas,
                                  Appellant,

                                     vs.

                           Scott C. Rappleye,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Ivonne
Cuesta, Judge.

      Henderson Legal Services, P.A., and Cassandra Henderson (Tampa),
for appellant.

     Scott Rappleye, in proper person.

Before FERNANDEZ, C.J., and SCALES and HENDON, JJ.

     HENDON, J.
      On its own motion, the court withdraws its opinion of December 29,

2021, and substitutes the following opinion in its place.

      Maria J. Lambert Damas (“Wife”) appeals from an Amended Final

Judgment of Dissolution of Marriage. We reverse and remand for a new trial.

      The Wife, who was acting pro se, filed an Urgent Motion to Change

Trial Date, which the trial court denied. Thereafter, the Wife filed an Urgent

Motion for Reconsideration of Order to Change Trial Date, requesting that

the trial court continue the non-jury trial. The Wife’s request was based on

the time between the date that the notice of hearing was served and the date

of the scheduled non-jury trial—approximately twenty days.           The Wife

asserted that she was acting pro se, and needed more time to properly

prepare for trial, including producing the documents required by the trial court

and reviewing the extensive evidence submitted by opposing counsel. At

the commencement of the non-jury trial, the trial court denied her motion for

reconsideration, and the Wife once again asserted that she was unprepared

to proceed. The trial court denied the Wife’s motion for reconsideration.

      Following the non-jury trial, the trial court entered a final judgment of

dissolution of marriage, which was amended. The Wife’s appeal of the

Amended Final Judgment of Dissolution of Marriage followed.



                                       2
      The Wife contends that the trial court’s denial of her request to continue

the trial date requires reversal of the Amended Final Judgment of Dissolution

Marriage. Under the circumstances of this case, we agree.

      Rule 12.440(c), Florida Family Law Rules of Procedure, provides that

“[t]rial shall be set within a reasonable time from the service of the notice of

trial.” Here, the Wife was proceeding pro se, whereas the Husband was

represented by counsel. The case involved numerous contested issues,

including (1) issues relating to the parties’ four minor children, such as a

parenting plan, parental responsibility, and ultimate decision-making

authority on topics such as which school the children will attend; (2) issues

relating to the equitable distribution of the parties’ assets and liabilities; (3)

issues relating to the Wife’s request for alimony; and (4) and issues relating

to child support, including whether to impute income to the Wife. Thus, based

on the fact that the Wife was proceeding pro se and the numerous contested

issues, we conclude that trial was not set “within a reasonable time from the

service of the notice of trial.” Therefore, we reverse the Amended Final

Judgment of Dissolution of Marriage and remand with directions for the trial

court to conduct a new trial.

      Reversed and remanded for a new trial.




                                        3